Exhibit 10.58

VICAL INCORPORATED

DELAYED ISSUANCE STOCK PURCHASE ELECTION AGREEMENT

Please complete this Election Agreement and return a signed copy to Jill Church,
Chief Financial Officer of Vical Incorporated (the “Company”) by January 31,
2009.

NOTE: THIS ELECTION AGREEMENT MUST BE COMPLETED AND RETURNED BY JANUARY 31,
2009. IF THE FIRST VESTING DATE OCCURS NO SOONER THAN 12 MONTHS FOLLOWING THE
DATE OF GRANT AND IF, BY JANUARY 31, 2009, YOU ELECT TO DEFER DELIVERY OF SUCH
SHARES BEYOND THE VESTING DATE, THEN THE COMPANY WILL DELIVER THE SHARES TO YOU
ON THE DATE OR DATES THAT YOU ELECT. IN ADDITION, ANY SHARES SUBJECT TO THE
AWARD THAT WOULD OTHERWISE VEST WITHIN THE 12-MONTH PERIOD FOLLOWING THE DATE OF
SUCH ELECTION SHALL INSTEAD VEST 12 MONTHS FOLLOWING JANUARY 31, 2009.

Defined terms not explicitly defined in this Election Agreement but defined in
the Plan, your Delayed Issuance Stock Purchase Agreement or your Grant Notice
shall have the same definitions as in such documents.

 

Name:    SS #:       

 

 

INSTRUCTIONS

 

In making this election, the following rules apply:

 

•        You may elect a Settlement Date that occurs after the date of vesting.
The “Settlement Date” is the date as of which you will receive the vested Shares
associated with the Delayed Issuance Stock Purchase that you elected to defer
below. Unless you timely elect otherwise on this Election Agreement, the Shares
will be issued to you on the date or dates upon which they vest as indicated on
your Grant Notice.

 

•        A distribution upon a Termination of Service shall only occur if such
Termination of Service is a “separation from service” as such term is defined in
Code Section 409A(a)(2)(A)(i) and applicable guidance thereunder.

 

•        This Election Agreement is irrevocable.

 

•        If no Settlement Date is elected, then the issuance of vested Shares
will occur upon the vesting date(s) indicated on your Grant Notice.

 

•        Notwithstanding any provision in this Election Form or your Grant
Notice, Award Agreement or the Plan to the contrary, the issuance of the vested
Shares shall be made in a manner that complies with the requirements of Code
Section 409A, which may include, without limitation, deferring the payment of
such benefit for six (6) months after your Termination of Service, provided
however, that nothing in this paragraph shall require the payment of benefits
to you earlier than they would otherwise be payable under the Award.

 

 

 

Manner of Transfer

 

All of the Shares you are entitled to receive on the Settlement Date specified
in this Election Agreement will be transferred to you on or as soon as
practicable after such Settlement Date.



--------------------------------------------------------------------------------

DEFERRAL ELECTION

I hereby irrevocably elect to defer receipt of the Shares associated with the
above-referenced Delayed Issuance Stock Purchase until the following date(s) and
in the following increment(s). I acknowledge that only vested Shares will be
issued to me and that the Settlement Date may occur after vesting. (CHOOSE ONE
ALTERNATIVE BELOW)

 

ALTERNATIVE #1 (ON VESTING DATE):

 

¨        I elect to have my vested Shares issued to me on the vesting date(s)
indicated on my Grant Notice.

 

 

ALTERNATIVE #2 (SPECIFIED EVENT – CHECK ONE BOX):

 

I elect to have my vested Shares issued to me on the following event (check
boxes that apply):

 

        ¨         days following my Termination of Service

        ¨    Upon the earlier of a Change in Control or      days following my
Termination of Service

 



--------------------------------------------------------------------------------

  ALTERNATIVE #3: (SPECIFIED DATE(S) – CHECK BOXES THAT APPLY)

  A. I elect to have my vested Shares issued to me on the following dates, in
the following amounts:

 

  (1)   ¨   

 

     

 

        Number       Month    Day    Year                          (2)   ¨   

 

     

 

        Number       Month    Day    Year      (3)   ¨   

 

     

 

        Number       Month    Day    Year      (4)   ¨   

 

     

 

        Number       Month    Day    Year      (5)   ¨   

 

     

 

        Number       Month    Day    Year      (6)   ¨   

 

     

 

        Number       Month    Day    Year      (7)   ¨   

 

     

 

        Number       Month    Day    Year      (8)   ¨   

 

     

 

        Number       Month    Day    Year      (9)   ¨   

 

     

 

        Number       Month    Day    Year      (10)   ¨   

 

     

 

        Number       Month    Day    Year      (11)   ¨   

 

     

 

        Number       Month    Day    Year      (12)   ¨   

 

     

 

        Number       Month    Day    Year      (13)   ¨   

 

     

 

        Number       Month    Day    Year      B.   ¨    Notwithstanding the
election that I made in A(1)-(13) above, I elect to have my vested Shares issued
to me on the following date, in the event such date occurs prior to the date(s)
selected above (check boxes that apply):      ¨         days following my
Termination of Service      ¨    Immediately upon a Change in Control     
¨    Upon the earlier of a Change in Control or      days following my
Termination of Service

 

Manner of Transfer

All of the Shares you are entitled to receive on the Settlement Date specified
in this Election Agreement will be transferred to you on or as soon as
practicable after such Settlement Date.



--------------------------------------------------------------------------------

Terms and Conditions

  By signing this form, you hereby acknowledge your understanding and acceptance
of the following:

 

  l. Company Right to Early Transfer.   Notwithstanding any election made
herein, the Company or any Subsidiary reserves the right to transfer to you all
of the vested and then unissued Shares associated with the Delayed Issuance
Stock Purchase subject to this Election Agreement at any time following the
termination of your employment with the Company or any Subsidiary.

 

  2. Withholding.   The Company shall have the right to deduct from all
deferrals or payments hereunder, any federal, state, or local tax required by
law to be withheld.

 

  3. Nonassignable.  Your rights and interests under this Election Agreement may
not be assigned, pledged, or transferred other than as provided in the Amended
and Restated Stock Incentive Plan of Vical Incorporated.

 

  4. Bookkeeping Account.  The Company will establish a bookkeeping account to
reflect the number of Shares that you acquired pursuant to your Delayed Issuance
Stock Purchase and the Fair Market Value of such Shares that are subject to this
Election Agreement.

 

  5. Stock Certificates.  Share certificates (each, a “Certificate”) evidencing
the issuance of the Shares pursuant to your Delayed Issuance Stock Purchase
shall be issued to you as of the applicable Settlement Dates (or such earlier
date payment is to be made pursuant to this Election Agreement) and shall be
registered in your name. Subject to the withholding requirements outlined above,
Certificates representing the unrestricted Shares will be delivered to you as
soon as practicable after the Settlement Date.

 

  6. Change in Control.  As used in this Election Agreement, “Change in Control”
shall have the meaning contained in the Plan; provided however, that a
distribution upon a Change in Control shall only occur if such distribution
complies with the distribution requirements of Code Section 409A and the
regulations promulgated thereunder.

 

  7. Governing Law.  This Agreement shall be construed and administered
according to the laws of the State of California.

By executing this Election Agreement, I hereby acknowledge my understanding of
and agreement with all the terms and provisions set forth in this Election
Agreement.

 

EMPLOYEE     VICAL INCORPORATED  

 

    By:  

 

        Name:  

 

        Title:  

 

  Date:  

 

    Date:  

 

 